Woodward, J.:
Thomas Petrie was at work for the Oneida Steel Pulley Company on the 10th day of July, 1914, and was engaged in operating a punch press. His fingers were caught between the punch and die in such a manner that the second finger of the right hand had to be amputated at the first joint. The third finger was injured so that the Commission has found as a fact that in “the amputation of the third finger about one-third of the bone of the distal phalange was cut off.” The only question arising upon this appeal is whether this injury to the third finger was such as to entitle the injured man to an allowance of one-half the amount which is provided by the statute for the loss of a finger.
Section 15 of chapter 41 of the Laws of 1914 (Consol. Laws, chap. 61), known as the Workmen’s Compensation Law, provides. that in the case of a loss of the third finger the injured party shall be entitled to sixty-six and two-thirds per centum of the average weekly wages for a period of twenty-five weeks (Subd. 3), and that “the loss of the first phalange of the thumb or finger shall be .considered to be equal to the loss of one-half of such thumb or finger, and compensation shall be one-half of the amount above specified.” The Commissioners, finding the fact as above stated, have allowed the injured man one-half of the twenty-five weeks as for the loss of one-half of the finger, and the appellants urge that as only a part of the first phalange was removed the Commissioners erred in awarding for the loss of one-half the finger. It seems to us that this is taking a limited view of the statute and one not justified by its remedial character.
If the statute had simply provided that in case of the loss of the third finger the compensation should be limited to twenty-five weeks the fair construction would have been that the loss of the use of the finger was intended, and that any injury which destroyed the substantial use of the finger would entitle the injured person to the compensation. The statute sought, however, to limit this liability, realizing that every injury permanent in its nature did not operate to destroy the full usefulness of the finger, and so it was provided that “ the loss of the first phalange of the thumb or finger shall be considered to be equal to the loss of one-half of such thumb or finger, and com*563pensation shall be one-half of the amount above specified.” Without this clause there would have been no other specific provision for the loss of a portion of the finger; there would need to have been a practically complete loss of the use of the finger or there would have been no fixed method of computation, which would present a situation entirely out of harmony with the general spirit of the act, which sought to make as far as possible a provision for absolutely fixing a just rate of compensation without resort to complicated investigations involving delay and expense.
To get the true spirit of the act we have only to read the “ phalange ” clause in full, where, after providing that the loss of the first phalange shall “be considered to be equal to the loss of one-half of such thumb or finger,” it continues: “ The loss of more than one phalange shall be considered as the loss of the entire thumb or finger, ” etc. That is, the loss of any part of the second phalange, however slight or immaterial, shall be construed as a loss of the entire finger, and yet we are asked to hold that in the case of the first phalange the destruction must be entire to warrant a holding that this constitutes a loss of one-half of the finger. Obviously the taking of one-half of the second phalange of a finger would not result in the relative loss that the taking of the first half of the first phalange would. After the first phalange is gone, what remains of the second, be it greater or less, is comparatively unimportant, yet the statute clearly and unmistakably provides that where the loss involves “more than one phalange ” the loss of the whole finger shall be held to have resulted. This, it seems to us, is a legislative construction upon the clause here under consideration. The substantial injury of the first phalange, requiring amputation, is to be understood as involving the loss of one-half of the finger, and if the injury extends beyond the first phalange then it is to be construed as involving the entire finger. 3STo intelligent reason, we believe, can be suggested why. the Legislature should provide that the loss of any part of the second phalange should result in an award for the full value of the finger, while a like substantial injury to the first phalange should not carry an award for one-half of the finger, where the statute has attempted to provide the standard by *564which the compensation should be awarded, and has provided for an award in the case of one-half the loss of the finger, in connection with a provision for an award for the full loss. The act in effect provides that where the first phalange is lost this shall be construed as the loss of one-half the finger, and if the second phalange (or “more than one phalange”) is lost this shall constitute the whole finger, for the purposes of the act. One phalange is the loss of half a finger; more than this is the loss of the other half, and, under the maxim that “ Like reason doth make like law ” (Broom Leg. Max. [8th ed.] 183; Co. Litt. 10a), it is clear that the Legislature, in providing a detailed schedule including a clause for each finger, intended to exclude all other provisions for compensating for this character of losses, and to fix the reasonable rules for determining the extent of the compensation. Indeed the statute itself provides that the “ compensation for the foregoing specific injuries shall be in lieu of all other compensation,” and the specific provisions for fingers, toes, etc., must, under the maxim expressio unius est exclusio alterius, be deemed to exclude these injuries from the contemplation of the further provision contained in the last paragraph of subdivision 3 of section 18 of the act. “ While this maxim will not be permitted to defeat the obvious legislative intent where it conflicts with the letter of a statute, such intent must, nevertheless, be discernible in the context of the statute itself ” (Aultman & Taylor Co. v. Syme, 163 N. Y. 54, 57), and where it is in harmony with the letter and the spirit of the ant it is controlling. There being, therefore, no other provision of the statute for dealing with the specific losses mentioned in subdivision 3 of section 15, and as it cannot be presumed that the Legislature intended to preclude all recovery where less than the first phalange was lost, it must follow that the intelligent construction of the language here under consideration requires that the determination made by the Commissioners should be confirmed and approved.
Of course a mere pinching of the finger, which does not result in a permanent injury, is not to be construed as the loss of half a finger. No compensation is awarded for the first two weeks (§ 12), except the necessary medical treatment, as provided *565in section 13 of the act, and it is only “ in case of disability partial in character but permanent in quality ” (§ 15, subd. 3) that the compensation is to he paid, but where there is a substantial and permanent injury to the first phalange — an injury involving the removal of a portion of the bone and interfering with the usefulness of the finger in a material way, such as is disclosed on this appeal — such an injury is in law a loss of the first phalange and, therefore, a loss of half the finger.
The award of the Workmen’s Compensation Commission should be affirmed, with costs.
All concurred (Howard, J., in result), except Smith, P. J., and Kellogg, J., dissenting, each in memorandum.